Execution Copy

SEPARATION AGREEMENT AND GENERAL RELEASE
This SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”), dated as of
March 6, 2015, is entered into by and between CHC Group Ltd. (the “Company” and,
together with its subsidiaries, the “Company Group”), and the undersigned,
William J. Amelio (each individually a “Party,” and, collectively, the
“Parties”).
RECITALS
A.    The undersigned served as President and Chief Executive Officer of the
Company until February 4, 2015 (the “Separation Date”).
B.    The undersigned and the Company have agreed that termination of the
undersigned’s employment with the Company shall be treated as a termination
“without cause” for purposes of the applicable compensatory agreements to which
the undersigned and any member of the Company Group are parties and for purposes
of the benefits plans of the Company Group in which the undersigned
participates.
C.    By entering into this Agreement (and not revoking the release of claims
contained herein (the “General Release”)), the undersigned and the Company
desire to specify, as well as settle and conclude, all of the undersigned’s
rights and obligations in connection with his employment with the Company Group
and the termination thereof and under the Employment Agreement between the
Company and the undersigned, dated January 6, 2014 (the “Employment Agreement”).
AGREEMENT
NOW, THEREFORE, the Parties agree as follows:




--------------------------------------------------------------------------------




1.
General Release of Claims

I, William J. Amelio, on behalf of myself and my heirs, executors,
administrators and assigns hereby release, acquit and forever discharge (i) the
Company Group, (ii) Clayton, Dubilier & Rice, LLC and First Reserve Management
L.P. and the investment vehicles which are directly or indirectly managed by
either Clayton, Dubilier & Rice, LLC or First Reserve Management L.P., and those
entities which hold a direct and/or indirect interest in the Company and which
serve as the general partner or managing member of any such vehicles or of the
general partner or managing members of such vehicles, (iii) the officers,
directors, agents, servants, executives, employees, members and stockholders or
equity holders of any of the foregoing, (iv) the predecessors, successors, and
assigns of any of the foregoing (both individually and in their official
capacities) and (v) any and all employee pension benefit or welfare benefit
plans of the Company Group (all of the foregoing, collectively, the “Company
Released Parties”) from any and all covenants, contracts, claims, charges,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim, whether now or in the future, for
indemnification I may have as a result of any third party action against me
based on my employment or directorship with the Company Group) existing or
claimed to exist now or in the future against any Company Released Party,
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to the date I execute this General Release, including, but not
limited to:
(A)    all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment, including, but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; and
(B)    claims pursuant to any federal, state or local law or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
the federal Age Discrimination in Employment Act of 1967, as amended (“ADEA”),
the Older Workers Benefit Protection Act, the federal Employee Retirement Income
Security Act of 1974, as amended, the federal Americans with Disabilities Act of
1990, the California Fair Employment and Housing Act, as amended, the New York
City Human Rights Law, as amended, the Massachusetts Fair Employment Practices
Law, as amended, the South Carolina Human Affairs Law, as amended, tort law,
contract law, wrongful discharge, discrimination, fraud, defamation, emotional
distress, breach of the implied covenant of good faith and fair dealing, libel,
slander, invasion of privacy, or violation of any common law duty owed to me;

2

--------------------------------------------------------------------------------




provided, however, that nothing in this Section 1 shall be construed in any way
to:
(1)    release or waive my right or claim to any payment or benefit set forth in
this Agreement;
(2)    release or waive the Company Group from its obligation to indemnify me
pursuant to the Company’s indemnification obligation pursuant to written
agreement or applicable law;
(3)    release any claim by me against the Company Group under the Older Workers
Benefit Protection Act relating to the validity or enforceability of this
General Release or this Agreement;
(4)    release or waive any claim by me based upon events that occur after the
date I execute this General Release;
(5)    release or waive any claim by me against 6922767 Holding (Cayman) Inc.
(“CHC Cayman”), its direct or indirect stockholders, or owners of any other
equity therein, or any of their respective directors, officers or managers
(collectively, the “CHC Cayman Parties”) concerning, related to or arising from
my investment in CHC Cayman (it being understood that I have no claim, or right
to make any claim, with respect to my investment or equity ownership in CHC
Cayman against any member of the Company Group or any Company Released Party,
other than the CHC Cayman Parties); or
(6)    prohibit me from exercising any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”), the National
Labor Relations Board (“NLRB”), or any other government agency, or to
participate in an investigation or proceeding conducted by the EEOC or other
such agency (provided, however, that I shall not be entitled to recover any
monetary damages or to obtain non-monetary relief in any proceeding under ADEA
or other civil rights statute or if such an agency were to pursue any claims
relating to my employment with the Company).
I further agree, promise, and covenant that, to the maximum extent permitted by
law, neither I, nor any person, organization, or other entity acting on my
behalf has filed or will file, charge, claim, sue, or cause or permit to be
filed, charged, or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary, or other relief) against any of the Company
Released Parties involving any matter occurring in the past, or involving or
based upon any claims, demands, causes of action, obligations, damages, or
liabilities, in each case which have been released in this General Release. I
also acknowledge that the consideration given under this Agreement for the
waiver and release of all claims hereunder is in addition to anything of value
to which I was already entitled.
I hereby represent that I have been paid all compensation owed and for all hours
worked, except for any compensation or benefits to be paid to me under the terms
of this

3

--------------------------------------------------------------------------------




Agreement, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, any Company policy or applicable law, and I have
not suffered any on-the-job injury or illness for which I have not already filed
a workers’ compensation claim.
I have been given twenty-one (21) days to review this General Release and have
been given the opportunity to consult with legal counsel, and I am signing this
Agreement knowingly, voluntarily, and with full understanding of its terms and
effects, and I voluntarily accept the severance payments and benefits provided
for herein for the purpose of making full and final settlement of all claims
released above. If I have signed this Agreement prior to the expiration of the
twenty-one (21) day period, I have done so voluntarily. I also understand that I
have seven (7) days after executing this Agreement to revoke this General
Release, and that this General Release shall not become effective if I exercise
my right to revoke my signature within seven (7) days of execution. If I elect
to revoke this General Release during the revocation period, this Agreement
shall be void and of no effect in its entirety. However, I understand that the
termination of my employment shall still be effective.
2.
Severance Pay and Termination Benefits. Subject to the undersigned’s execution
of this Agreement and his non-revocation of the General Release, the undersigned
shall be entitled to the following payments and benefits by reason of his
termination of employment and his execution of this Agreement and his
non-revocation of the General Release:

(a)
Severance Payment. The Company shall pay the undersigned a severance payment of
$4,375,000 (the “Severance Payment”), of which (i) $656,250 will be paid on the
first payroll date occurring after the sixtieth (60th) day following the
Separation Date and (ii) $3,718,750 will be paid over a ten (10) month period,
in substantially equal installments, on the Company’s regular payroll dates
beginning in the first month after the sixtieth (60th) day following the
Separation Date.

(b)
Health Benefits. Provided the undersigned properly elects to receive
continuation coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986, until the eighteen (18) month anniversary of
the Separation Date, the Company will provide for his continued medical, dental
and vision coverage in the Company Group’s plans, consistent with the payments
required by other senior executives for such coverage during such period.
Notwithstanding the foregoing, the undersigned’s entitlement under this Section
2(b) will cease on such date that the undersigned becomes eligible to receive
health insurance coverage from another group health plan due to his employment
or services with another entity.


4

--------------------------------------------------------------------------------




(c)
Equity Award Treatment.

i.
Stock Options. The undersigned currently holds 885,826 options to acquire
ordinary shares of the Company (the “Options”), of which 295,275 Options are
vested and 590,551 Options are unvested. The Company agrees to take such steps
as are necessary such that (i) as of the Separation Date, all unvested Options
will vest and (ii) vested Options held by the undersigned following the
Separation Date will remain exercisable until the close of business on the first
anniversary of the Separation Date.

ii.
Time-Based Restricted Stock Units. The undersigned currently holds 162,418
unvested time-based restricted stock units (“RSUs”). The Company agrees to take
such steps as are necessary such that, as of the Separation Date, all unvested
RSUs will vest.

iii.
Performance-Based Restricted Stock Units. The undersigned currently holds (at
target levels of performance) 125,000 performance-based restricted stock units
(“PSUs”). The Company agrees to take such steps as are necessary such that, as
of the Separation Date, 125,000 PSUs will vest, and any rights to any additional
ordinary shares in respect of the PSUs will immediately terminate and be
forfeited as of the Separation Date.

iv.
Time-Based Restricted Shares. The undersigned currently holds 64,649 unvested
time-based restricted shares (“Restricted Shares”). The Company agrees to take
such steps as are necessary such that, as of the Separation Date, all unvested
Restricted Shares will vest.

v.
Performance-Based Restricted Shares. The undersigned currently holds 300,587
performance-based restricted shares (“Performance Shares” and, together with the
Options, RSUs, PSUs and Restricted Shares, the “Equity Awards”). All Performance
Shares will be forfeited as of the Separation Date.

vi.
Terms of Awards. Except as otherwise modified by this Section 2(c), each of the
Equity Awards will be administered in accordance with their applicable terms.
The undersigned acknowledges that net settlement will not be available to him as
a means of satisfying his withholding taxes in respect of the Equity Awards
(other than the Restricted Shares), and that, to the extent permitted by
applicable law, the Company may withhold the amount of such taxes from the other
payments to be made under this Agreement.


5

--------------------------------------------------------------------------------




(d)
Clawback. Notwithstanding anything herein to the contrary, in the event that the
Company’s Board of Directors (the “Board”) determines in good faith and on the
advice of outside counsel that, during the term of his employment with the
Company, the undersigned engaged in an act or omission constituting fraud,
breach of fiduciary duty, dishonesty, misappropriation, gross negligence or
other willful misconduct that contributed to material damage to the Company
Group’s property or business, (i) the undersigned’s rights to the Severance
Payment, continued health benefits and Equity Awards shall be nullified and
become void and (ii) to the extent that any portion of the Severance Payment has
already been paid to the undersigned (a “Clawback Amount”), the undersigned
agrees to promptly reimburse the Company for the Clawback Amount, and until the
undersigned repays such amount to the Company the Clawback Amount shall be a
debt due and owing from the undersigned to the Company.

3.
Additional Agreements. The Company and the undersigned further understand and
agree as follows:

(a)
Accrued Payments/Notice Pay. On the next regular payroll date following the
Separation Date, the Company shall pay the undersigned all of the undersigned’s
earned base salary and accrued but unused vacation through the Separation Date
payable in accordance with Company policy. Following the Separation Date, to the
extent provided therein, the undersigned will continue to have rights and
obligations under the CHC Tax Equalization Policy (no. 013) in respect of (i)
the compensation paid to him during his employment with the Company, (ii) the
Severance Payment and (iii) the Equity Awards.

(b)
Company Group Employee Benefits. The Company shall pay the undersigned the
vested benefits under the employee benefit plans of the Company Group to which
he is entitled as a former employee; provided, that, for the avoidance of doubt,
the benefits set forth in Section 2 hereof are in lieu of, and not in addition
to, any severance or termination benefits payable under any plan or arrangement
sponsored or agreed to by the Company or any other member of the Company Group.

(c)
Separation. Effective as of the Separation Date, the undersigned hereby resigns
from the positions of President and Chief Executive Officer, as a member of the
Board and from each other officer, director or executive position held with any
member of the Company Group or CHC Cayman or any of its affiliates. The
undersigned acknowledges that, from and after the Separation Date, the
undersigned shall no longer be authorized to conduct business on behalf of any
member of the Company Group,


6

--------------------------------------------------------------------------------




including but not limited to entering into contracts on behalf of any member of
the Company Group. The undersigned agrees that, as requested by the Company from
time to time, he will execute such other documents as may be necessary to
evidence these resignations.
(d)
Company Property. To the extent that the undersigned has not already done so as
of the date of this Agreement, no later than the Separation Date, the
undersigned shall return to the Company all documents (and all copies thereof)
and other property belonging to the Company Group that the undersigned has in
his possession or control, including, without limitation, all files,
correspondence, email, equipment (including, but not limited to, computers,
smartphones, and servers), credit cards, entry cards, identification badges and
keys, and any materials of any kind which contain or embody any proprietary or
confidential information of the Company Group (and all reproductions thereof in
whole or in part). Notwithstanding the foregoing, the undersigned may retain the
iPad Air, iPhone 6 and Lenovo ThinkPad computer that were made available for his
use (“Retained Devices”), provided that the undersigned acknowledges that all
property, documents and other information of the Company Group that is included
in any of the Retained Devices shall continue to be subject to the undersigned’s
confidentiality obligations hereunder, and the undersigned will promptly return
to the Company or destroy any such property, documents and other information.

(e)
Indemnification. The undersigned and the Company are parties to an
Indemnification Agreement dated as of September 12, 2013 (the “Indemnification
Agreement”). The Indemnification Agreement shall continue in effect in
accordance with its terms, notwithstanding the undersigned’s termination of
employment on the Separation Date.

(f)
Survival of Restrictive Covenants. The undersigned hereby confirms that he is in
compliance with the terms and conditions of each of the covenants set forth in
either Section 8 of the Employment Agreement or any of the individual award
agreements executed by the undersigned in connection with the grant of the
Equity Awards (the “Restrictive Covenants”). As a condition to the payment and
receipt of the Severance Payment, continuation of health benefits and
acceleration of certain Equity Awards, as provided in Section 2 hereof, the
undersigned agrees that, following the Separation Date, the Restrictive
Covenants, together with the clawback and forfeiture provisions included in the
Employment Agreement and such individual award agreements that apply in the
event the undersigned materially breaches the Restrictive Covenants, are
incorporated herein by reference and made a part hereof and shall continue to
apply following the


7

--------------------------------------------------------------------------------




execution and delivery of this Agreement and the undersigned’s termination of
employment in accordance with the terms thereof.
(g)
Cooperation and Assistance. Following the Separation Date, the undersigned shall
furnish such information and assistance to the Company as may be reasonably
required by the Company in connection with any issues or matters of which the
undersigned had knowledge during his employment with the Company; provided,
however, that the Company will use reasonable efforts to schedule such
assistance at a mutually-convenient time taking into account the undersigned’s
employment obligations at such time. Without limiting the foregoing, the
undersigned acknowledges and agrees that his cooperation and assistance
obligations set forth in Section 8 of the Employment Agreement are incorporated
herein by reference and made a part hereof and shall continue to apply following
the execution and delivery of this Agreement and the undersigned’s termination
of employment in accordance with the terms thereof.

(h)
Legal Fees. The Company agrees to promptly reimburse the undersigned for up to
$15,000 of attorneys’ fees incurred by him for the review and negotiation of
this Agreement. The undersigned shall submit to the Company an invoice of his
attorney’s fees within forty-five (45) days of the date of execution of this
Agreement, and the Company shall reimburse the undersigned within thirty (30)
days of receipt of the invoice.

4.
Non-Disparagement.

(a)
The undersigned agrees that he will not make, directly or indirectly, any
statement in public or that can be reasonably expected to become public
(including in a press release or interview with the media or other publicly
available communication) that is intended to damage the business or reputation
of any Company Released Party. Nothing in this Section 4(a) shall be interpreted
to preclude the undersigned from making any truthful statements about the
Company Group or any other Company Released Party in (i) litigation or other
legal process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) and regardless of whether between the Parties, (ii) to
the extent required or necessary by applicable law or regulation (including
pursuant to SEC rules) or (iii) in response to a public disparaging statement by
the Company or any of its executive officers or directors.

(b)
The Company agrees that it will not make, directly or indirectly, any statement
in public or that can be reasonably expected to become public


8

--------------------------------------------------------------------------------




(including in a press release or interview with the media or other publicly
available communication) that is intended to damage the undersigned’s business
or reputation; provided that it shall not be a violation of this Section 4(b)
for the Company (or any of its executive officers or directors) to make
reasonable, customary or other appropriate public remarks as to the performance
of the Company Group with respect to periods that include the period of the
undersigned’s employment. Nothing in this Section 4(b) shall be interpreted to
preclude the Company Group (including its officers and directors) from making
any truthful statements about the undersigned (i) in litigation or other legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) and regardless of whether between the Parties, (ii) to
the extent required or necessary by applicable law or regulation (including
pursuant to SEC rules) or (iii) in response to a public disparaging statement
made by the undersigned. The Company will use reasonable efforts to cause its
officers and directors to comply with its obligations under this Section 4(b).
5.
Compliance with Older Workers Benefit Protection Act. In compliance with the
Older Workers Benefit Protection Act (P.L. 101-433), the Company and the
undersigned do hereby acknowledge and agree as follows:

(a)
That the General Release specifically applies to any rights or claims the
undersigned may have against the Company or any party released therein under the
ADEA.

(b)
That the General Release does not purport to waive rights or claims that may
arise from acts or events occurring after the date of the undersigned’s
execution of the General Release.

(c)
That the General Release shall be revocable by the undersigned for a seven (7)
day period following the date of the undersigned’s execution of the General
Release by providing a written notice of revocation to the Company’s Senior Vice
President, Human Resources, and accordingly, this Agreement shall not become
effective or enforceable until the expiration of this seven (7) day revocation
period. If the undersigned elects to revoke the General Release during the
revocation period, this Agreement shall be void and of no effect in its
entirety. However, the termination of the undersigned’s employment shall still
be effective.

(d)
That the undersigned has been advised to consult with an attorney prior to
signing this Agreement and has been given a period of twenty-one (21) days
within which to consider whether to sign this Agreement and that, if


9

--------------------------------------------------------------------------------




the undersigned executes this Agreement prior to such twenty-first (21st) day,
the undersigned acknowledges that he has waived his right to consider during the
remainder of such period.
(e)
The undersigned acknowledges that, in deciding whether or not to execute this
Agreement, he has not relied on any representations or statements not set forth
in this Agreement.

6.
Taxes.

(a)
Generally. The undersigned understands and acknowledges that the Company has not
provided any advice regarding the tax liability resulting from this Agreement
and that he has been advised to consult with his personal tax advisor or legal
counsel as to the taxability of the Severance Payment and other benefits
provided under this Agreement. The undersigned shall be solely responsible for
taxes imposed on the undersigned by reason of any payments or benefits provided
under this Agreement and all such payments and benefits shall be subject to
applicable federal, state, local and foreign withholding requirements. Subject
to Section 2(c)(vi) hereof, all payments to be made or benefits to be provided
to the undersigned in accordance with this Agreement shall be made net of all
applicable income and employment taxes required to be withheld from such
payments.

(b)
Section 409A. The intent of the Parties is that payments and benefits under this
Agreement either comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), or be exempt from the application of Section 409A of
the Code and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Section 409A of the Code, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
undersigned and the Company of the applicable provision without violating the
provisions of Section 409A of the Code. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treas. Reg.
1.409A-2(b)(2)(iii)), the undersigned’s rights to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment.

7.
Choice of Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard for any conflict of law


10

--------------------------------------------------------------------------------




principles. The Parties hereto consent to the jurisdiction of the state and
federal courts of the State of Delaware for all purposes in connection with the
Restrictive Covenants. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which the undersigned or the
Company may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.
8.
Arbitration. Except with respect to the Restrictive Covenants, the undersigned
and the Company agree that any and all disputes, claims, or causes of action, in
law or equity, arising from or relating to this Agreement shall be resolved to
the fullest extent permitted by law, by final, binding, and (to the extent
permitted by law) confidential arbitration before a single arbitrator in the
State of Delaware or another location mutually agreed by the undersigned and the
Company. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Section 1 et seq., as amended, and shall be administered by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with its
then-current Employment Arbitration Rules & Procedures (the “JAMS Rules”). THE
UNDERSIGNED AND THE COMPANY UNDERSTAND AND FULLY AGREE THAT BY ENTERING INTO
THIS AGREEMENT, BOTH THE UNDERSIGNED AND THE COMPANY ARE GIVING UP THE
CONSTITUTIONAL RIGHT TO HAVE A TRIAL BY JURY, AND ARE GIVING UP THE NORMAL
RIGHTS OF APPEAL FOLLOWING THE RENDERING OF A DECISION, EXCEPT AS THE FEDERAL
ARBITRATION ACT AND APPLICABLE FEDERAL LAW ALLOW FOR JUDICIAL REVIEW OF
ARBITRATION PROCEEDINGS. Nothing in this Agreement shall prevent either the
undersigned or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration.

9.
Miscellaneous.

(a)
No Party may assign this Agreement without the express written consent of the
other Party, such consent not to be unreasonably withheld.

(b)
The rights and obligations of the Parties under this Agreement may be amended,
modified, waived or discharged only with the written consent of the Party in any
way affected by the amendment, modification, waiver or discharge.

(c)
This Agreement shall be binding on, and shall inure to the benefit of, the
Parties to it and their respective heirs, legal representatives, successors and
permitted assigns.


11

--------------------------------------------------------------------------------




(d)
If any provision in this Agreement is held invalid or unenforceable for any
reason, the remaining provisions shall be construed as if the invalid or
unenforceable provision had not been included.

(e)
This Agreement (including the General Release) constitutes the entire agreement
and understanding between the members of the Company Group and the undersigned
with respect to the subject matter hereof and supersedes all prior agreements
and understandings (whether written or oral) between the undersigned and all
members of the Company Group relating to such subject matter. For the avoidance
of doubt, this Agreement does not supersede or extinguish any rights of the
undersigned in respect of his equity investment in CHC Cayman, except as
provided in the General Release.

(f)
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by facsimile or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service (i) to the Company, addressed to the attention of its General Counsel at
the Company’s headquarters and (ii) to the undersigned, at the address contained
in the records of the Company (which the undersigned shall update as necessary
from time to time). This Agreement may be executed in counterparts (including
via facsimile or .pdf file).

(g)
Each of the Parties represents that it has the requisite legal authority to
enter into this Agreement and to make the promises, representations and
agreements herein.

[Signature Page Follows]

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the dates
indicated below.


WILLIAM J. AMELIO




/s/ William J. Amelio






Date: March 5, 2015            
CHC GROUP, LTD.




/s/ Juan Gallo             
By: Juan Gallo
Title: SVP Human Resources


Date: March 6, 2015         




13